   8:13-cr-00371-JFB-SMB Doc # 86 Filed: 08/04/20 Page 1 of 1 - Page ID # 309



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:13CR371

        vs.
                                                              ORDER ON APPEARANCE FOR
DARELL RICHARDS,                                            SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on August 4, 2020 regarding Petition for Offender
Under Supervision [78]. Kelly Steenbock represented the defendant. Matt Lierman represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Joseph F. Bataillon in
Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
1:00 p.m. on September 1, 2020.
       The government moved for detention based upon risk of flight and danger. The defendant
requested a detention hearing which was held. The defendant met his burden to establish by clear
and convincing evidence that he/she will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6). The government’s motion for detention is denied, and the
defendant shall be released on the current terms and conditions of supervision.           18 U.S.C. §
3143(a)(1).


       IT IS SO ORDERED.


       Dated this 4th day of August, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
